

116 HR 2356 IH: Sunshine Forever Act
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2356IN THE HOUSE OF REPRESENTATIVESApril 25, 2019Mr. Crist introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend certain credits related to solar energy.
	
 1.Short TitleThis Act may be cited as the Sunshine Forever Act. 2.Extension of solar energy credit (a)In generalSection 48(a)(2)(A)(i)(II) of the Internal Revenue Code of 1986 is amended by striking January 1, 2022 and inserting January 1, 2032.
 (b)Extension of phaseoutSection 48(a)(6) of such Code is amended— (1)in subparagraph (A)—
 (A)by striking January 1, 2022 in the matter preceding clause (i) and inserting January 1, 2032, (B)by striking after December 31, 2019, and before January 1, 2021 in clause (i) and inserting during 2030, and
 (C)by striking after December 31, 2020, and before January 1, 2022 in clause (ii) and inserting during 2031, and (2)in subparagraph (B)—
 (A)by striking January 1, 2022 and inserting January 1, 2032, and (B)by striking January 1, 2024 and inserting January 1, 2034.
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 3.Extension of credits with respect to qualified solar electric property and qualified solar water heating property (a)In generalSection 25D(h) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2031, in the case of any qualified solar electric property expenditures and qualified solar water heating property expenditures) before the period at the end.
 (b)Applicable percentageSection 25D(g) of such Code is amended to read as follows:  (g)Applicable percentage (1)In generalExcept as provided in paragraph (2), for purposes of subsection (a), the applicable percentage shall be—
 (A)in the case of property placed in service after December 31, 2016, and before January 1, 2020, 30 percent,
 (B)in the case of property placed in service during 2020, 26 percent, and (C)in the case of property placed in service during 2021, 22 percent.
							(2)Qualified solar electric property expenditures and qualified solar water heating property
 expendituresIn the case of any qualified solar electric property expenditures or qualified solar water heating property expenditures, for purposes of paragraphs (1) and (2) of subsection (a), the applicable percentage shall be—
 (A)in the case of property placed in service after December 31, 2016, and before January 1, 2030, 30 percent,
 (B)in the case of property placed in service during 2030, 26 percent, and (C)in the case of property placed in service during 2031, 22 percent..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 